Title: To John Adams from James McHenry, 12 July 1799
From: McHenry, James
To: Adams, John



Sir
War Department 12 July 1799

I have had the honour to receive, this morning, your letter of the 7th of July inst.
It is very certain, Sir, that nothing was more remote from my thoughts, than to bring into comparison, the relative importance of the Navy and Army; and I believe, I shall never take the liberty, to call upon you to decide, what I flatter myself, it is impossible can ever happen, any dispute between Mr Stoddert and myself, or any other person on the subject. It is strongly impressed upon my mind, that both army and Navy establishments, are essential to the present and future interests and greatness of the United States. We must run the risk of their commanders, proving blessings or curses, from their genius, as all other nations have done before us.
According to the lights, in which I have viewed the plan for supplying the army, it does not appear to me to require, the sanction of any act of Congress. It is only a system, to execute powers actually given, or incidental to given powers. If it is otherwise, this department, and the Navy department ever since their existence have been offending against law. I shall however consider the question, and as closely as possible the plan, and submit it formally to the Secretary of the treasury and secretary of State for their mature opinions.
With the greatest respect, I have the honour to be Sir, / Your most obt. / & hble St—
James McHenry